Citation Nr: 1047752	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1968. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The 
Veteran's claims file was transferred to the VA RO in Pittsburgh, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a November 2010 appellant's brief, the representative argued 
that the Veteran's PTSD has worsened since his last examination 
in August 2006.  Given the passage of time, another VA 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and a veteran's 
contention that the pertinent disability had increased in 
severity).

The RO last obtained records from the Highland Drive Division of 
the VA Pittsburgh Healthcare System in May 2006.  The RO needs to 
obtain any additional records from that facility since May 2006.  

The record reflects that the Veteran has been receiving treatment 
at the McKeesport Vet Center.  The RO should obtain records from 
that facility since May 2005 (a year prior to the date of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all treatment for his PTSD from August 2006 
to the present.  The RO should obtain any 
such records and associate them with the 
appellant's VA claims folder.  Regardless of 
the claimant's response, the RO should obtain 
all treatment records pertaining to PTSD from 
the Highland Drive Division of the VA 
Pittsburgh Healthcare System in May 2006, and 
from the McKeesport Vet Center since May 
2005.  The RO should associate the obtained 
records with the Veteran's VA claims folder.  

2.  The Veteran should be afforded a VA 
psychiatric examination.  The claims folder 
is to be made available to the examiner to 
review.  In accordance with the latest AMIE 
worksheets for rating mental disorders, the 
examiner is to provide a detailed review of 
the Veteran's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to PTSD.  A complete 
rationale for any opinions expressed must be 
provided.

3.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to increased rating 
for PTSD.  If the benefit is not granted, the 
Veteran must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


